Exhibit 10.21

 

EXECUTION COPY

 

FIFTH AMENDMENT TO
MASTER TRANSACTION AGREEMENT

 

This Fifth Amendment to Master Transaction Agreement (this “Amendment”), dated
as of September 30, 2008 (the “Amendment Date”), by and among MXenergy Inc., a
Delaware corporation (the “Counterparty”), MXenergy Holdings Inc. and certain
Subsidiaries thereof, as guarantors (collectively, the “Guarantors”), and
Société Générale, as hedge provider (the “Hedge Provider”).

 

PRELIMINARY STATEMENTS

 

A.                                   Reference is made to the Master Transaction
Agreement, dated as of August 1, 2006 (as amended by (i) the First Amendment to
Master Transaction Agreement dated as of April 6, 2007, (ii) the Second
Amendment to Master Transaction Agreement dated as of December 17, 2007,
(iii) the Third Amendment to Master Transaction Agreement dated as of May 12,
2008, and (iv) the Fourth Amendment to Master Transaction Agreement dated as of
July 31, 2008, collectively, the “Agreement”), among the Counterparty, the
Guarantors and the Hedge Provider (unless otherwise expressly provided herein,
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement);

 

B.                                     The Counterparty and the Guarantors have
requested that the Hedge Provider amend the Agreement as hereinafter provided;
and

 

C.                                     The Hedge Provider is willing to amend
the Agreement on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto agree as follows:

 

AGREEMENT

 

Section 1.                                            Amendments to Agreement. 
The Agreement is hereby amended, effective as of the Amendment Date,  as
follows:

 

(a)                                  Amendment to Section 1.01.  The definition
of “Credit Agreement” in Section 1.01 of the Agreement is hereby amended and
restated, effective as of the Amendment Date, in its entirety to read as
follows:

 

““Credit Agreement” means the Second Amended and Restated Credit Agreement dated
as of September 30, 2008 among the Borrowers, the Guarantors, the Lenders, and
the Administrative Agent.”

 

(b)                                 Amendment to Section 6.01.  Section 6.01 of
the Agreement is hereby amended and restated, effective as of the Amendment
Date, in its entirety to read as follows:

 

“Section 6.01                          Credit Agreement Negative and Financial
Covenants.  Take or fail to take any action which causes a violation of any of
the negative covenants or

 

--------------------------------------------------------------------------------


 

financial covenants set forth in Article VI of the Credit Agreement, each as in
effect on the Closing Date (as defined in the Credit Agreement), each such
negative covenant and financial covenant, and all defined terms set forth in the
Credit Agreement and referenced therein in their respective entireties (in each
case as in effect on the Closing Date (as defined in the Credit Agreement))
being hereby incorporated herein by reference as if fully set forth herein (all
such negative covenants, financial covenants and related defined terms being
collectively referred to herein as the “First Lien Negative Covenants”).”

 

Section 2.                                            Consent to Risk Management
Policy.  The Hedge Provider hereby consents, effective as of the Amendment Date,
to the revised Risk Management Policy dated September [    ], 2008 and delivered
by the Counterparty to the Hedge Provider before the Amendment Date.

 

Section 3.                                            Conditions to
Effectiveness.  This Amendment shall be effective on the date when the Hedge
Provider shall have received each of the following, in form and substance
satisfactory to the Hedge Provider (such date, the “Amendment Effective Date”):

 

(a)                                  counterparts of this Amendment, duly
executed and delivered by the Counterparty and the Guarantors;

 

(b)                                 a fully executed copy of the Second Amended
and Restated Credit Agreement, dated as of September 30, 2008 (the “Credit
Agreement”), duly executed and delivered by Transaction Parties, the
Administrative Agent and the Majority Lenders;

 

(c)                                  a complete revised Risk Management Policy
of the Counterparty, in form and substance satisfactory to the Hedge Provider in
its sole discretion;

 

(d)                                 evidence reasonably acceptable to the Hedge
Provider that all conditions to effectiveness of the Credit Agreement shall have
been satisfied; and

 

(e)                                  evidence satisfactory to the Hedge Provider
that the Counterparty has paid all accrued and unpaid costs, expenses, fees and
other amounts (including, without limitation, Management Fees and attorneys’
fees) due and payable to the Hedge Provider as of the Amendment Date pursuant to
the Agreement or any other Transaction Document.

 

Section 4.                                            Representations and
Warranties.  Each Transaction Party hereby jointly and severally represents and
warrants to the Hedge Provider that, as of the Amendment Date and the Amendment
Effective Date:

 

(a)                                  all representations and warranties of such
Transaction Party contained in the Agreement and any other Transaction Document
are true and correct in all material respects with the same effect as if such
representations and warranties had been made on the Amendment Date (it being
understood and agreed that any representation which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date); and

 

(b)                                 no Specified Event has occurred and is
continuing.

 

2

--------------------------------------------------------------------------------


 

Section 5.                                            Consent of Guarantors;
Confirmation of Guarantees and Transaction Documents.  Each Guarantor hereby
consents to the execution, delivery and performance of this Amendment and hereby
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
the Guarantee contained in Article VIII of the Agreement and the terms and
provisions of each other Transaction Document are, and each of the same shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects.

 

Section 6.                                            Governing Law.  This
Amendment shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of New York without regard to conflict of laws
principles.

 

Section 7.                                            Entire Agreement;
Transaction Document.  This Amendment, the Agreement and the other Transaction
Documents constitute the entire agreement and understanding among the parties
and supersede all prior agreements and understandings, whether written or oral,
among the parties hereto concerning the transactions provided herein and
therein.  This Amendment is and shall be deemed to be a Transaction Document in
all respects and for all purposes.

 

Section 8.                                            Execution in
Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be as effective as delivery
of a manually executed counterpart of this Amendment.

 

Section 9.                                            Headings.  The headings
set forth in this Amendment are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

Section 10.                                      Severability.  In case any
provision in or obligation under this Amendment shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Amendment Date.

 

 

COUNTERPARTY:

 

 

 

MXENERGY INC.

 

 

 

 

 

By:

/s/ CHAITU PARIKH

 

 

Chaitu Parikh

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

MXENERGY ELECTRIC INC.

 

MXENERGY HOLDINGS INC.

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

MXENERGY CAPITAL CORP.

 

MXENERGY SERVICES INC.

 

INFOMETER.COM INC.

 

 

 

 

 

By:

/s/ CHAITU PARIKH

 

 

Chaitu Parikh

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

HEDGE PROVIDER:

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

By:

/s/ GONZAGUE BATAILLE

 

 

Name:

Gonzague Bataille

 

 

Title:

Head of Commodities Market – Americas

 

Fifth Amendment to Master Transaction Agreement

 

--------------------------------------------------------------------------------